UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2245


In re: GARY ROBINSON, a/k/a Gary Robertson, a/k/a Paul Thomas,

                    Petitioner.



 On Petition for Writs of Error Coram Nobis and Mandamus. (1:02-cr-00253-WMN-1;
                                 1:15-cv-01532-WMN)


Submitted: February 20, 2018                                      Decided: March 22, 2018


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Gary Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Robinson petitions for a writ of error coram nobis and a writ of mandamus

seeking an order granting him an evidentiary hearing so that he may challenge his 2003

convictions for being a felon in possession of a firearm and ammunition. We conclude

that Robinson is not entitled to coram nobis or mandamus relief.

       To obtain coram nobis relief, the petitioner must show that a more usual remedy is

unavailable; there is a “valid basis” for not having challenged his conviction earlier; “the

consequences flowing to the petitioner from his convictions [are] sufficiently adverse to

satisfy Article III’s case or controversy requirement;” and “the error . . . must be of the

most fundamental character.” Bereano v. United States, 706 F.3d 568, 576 (4th Cir.

2013) (internal quotation marks omitted).

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Upon review, we find that Robinson has not shown a valid basis for not raising his

claims earlier and that he has failed to demonstrate that he has a clear right to the relief

sought. Therefore, the relief sought by Robinson is not available by way of coram nobis

or mandamus. Accordingly, although we grant leave to proceed in forma pauperis, we

deny Robinson’s petition. We dispense with oral argument because the facts and legal



                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                PETITION DENIED




                                         3